TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-03-00563-CV



                     Tranum Buick, Inc., Individually and d/b/a Tranum
                          Buick-Pontiac-GMC Truck, Appellant

                                                  v.

                            Chase Manhattan Bank, N.A., Appellee




              FROM THE COUNTY COURT AT LAW NO. 3 OF BELL COUNTY
             NO. 47530, HONORABLE GERALD M. BROWN, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Tranum Buick, Inc., Individually and d/b/a Tranum Buick-Pontiac-GMC

Truck filed with this Court a motion for voluntary dismissal, informing this Court that it has reached

a settlement with appellee Chase Manhattan Bank and no longer wishes to pursue this appeal.

Accordingly, we grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(2).



                                               __________________________________________

                                               W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Patterson

Dismissed on Appellant’s Motion

Filed: October 16, 2003